 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe National Lutheran Home for the Aged and ServiceEmployees International Union,Local 82, AFL-CIO, Petitioner.Case 5-RC-8333April 30, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Wegner. Followingthe hearing and pursuant to Section 182.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 5, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.'Upon the entire record in this case, the Board finds:1.The Employer is a nonprofit, District of Colum-bia corporation engaged in the operation of a homefor the aged at its site location at 18th and DouglasStreets,Northeast, in Washington, D.C. During thepreceding 12 months, a representative period, it re-ceived gross revenues in excess of $100,000 and dur-ing the same period of time it made purchases fromoutside the District of Columbia valued in excess of$5,000.The Employer contends that the Board should notassert jurisdiction in this case primarily because itwould not effectuate the purposes of the Actto assertjurisdiction over the Home because it is a churchowned, operated, and controlled institution which itoperates in furtherance of its basic religious objec-tives.The National Lutheran Home for the Aged isowned and operated by the Maryland and VirginiaSynods of the Lutheran Church of America. TheiThe Employerand the Petitionerobjectedto the HearingOfficer's grant-ing of the motion to intervene by1199-DC,National Union of Hospital andNursing Home Employeesa/w RWDSU, AFL-CIO,on the grounds thata properinvestigation of its showing of interest had not been madeWe areadministratively satisfied that the Intervenor has an adequate showing ofinterest and the Hearing Officer's ruling is therefore affirmedboardof trusteesof the Home is comprised of 12representatives from Maryland and 6 from Virginia.There is an executive committee of 10 of 18 trusteeswho live within 25 miles of the District of Columbia.The board of trustees meets three times a year and theexecutive committee of the Board meets monthly. Atthe meetings of the executive committee the superin-tendent or assistant superintendent apprises the com-mittee of the needs of the Home and how itsoperations are functioning. The executive committeehas authority for making such changes as may benecessary.For the calendar year 1973 the Virginia Synod iscontributing $24,000 and the Maryland Synod is con-tributing $114,500. The Lutheran Church in Americaitselfmakes no grant supplementing the contributionsof the two synods. The Home also received interestfrom an endowment fund during the past year in theamount of $180,000. In addition, the Home derivespayments from the District of Columbia Welfare De-partmentwhich vary with the care provided the pa-tient.Last year it received approximately $394,000from this source, consisting of $191,000 for intermedi-ate care and $203,000 for Medicaid. It received$39,000 from Medicare last year. Of the 283 patients92 paid for their own care at a rate of $580 per monthor about $640,000 on an annual basis.The superintendent and assistant superintendent ofthe Home are ordained Lutheran ministers and bothare licensed nursing home administrators. Religiousservices are conducted in the Home on Sunday morn-ings and Bible studies are conducted within theHome. Preference in admissions is given to Luther-ans, but there are some non-Lutheran residents in thehome.There are four categories of care rendered by theHome,ranging from minimum institutional care tocare for those who are acutely ill. There is a physicianwho is a full-time medical director and he and hisassociates are there daily and on call. There are alsoregistered nurses and liscensed practical nurses. Incase of severe illness illness residents are transferredto a hospital. The Home has 283 patients of whomapproximately 150 are ambulatory.We conclude, on the foregoing facts, that the Homeisnot an institution over which we should refuse toassert jurisdiction. InBethany Home for the Aged,2 acase remarkably similar to the one now before us, weapplied our decision inDrexePin which we held thatan institution's effect upon commerce was not to be2 185 NLRB 1913Drexel Home,Inc,182 NLRB 1045. AccordEvangelical Lutheran GoodSamaritan Society d/b/a Eugene Good Samaritan Center,191 N LRB 35;TheSwanholm,an operationof TheMartin Luther Foundation,Inc,186 NLRB 45,Good Samaritan Hospital,a/k/a Good Samaritan Home for the Aged,185NLRB 198;CarrollManor Nursing Home,202 NLRB No. 7203 NLRB No. 71 NATIONAL LUTHERANHOME FOR THEAGED409measured by its nonprofit status, its title, its religiousaffiliation, or its occupants. We perceive no reason inthis case for not adhering to the principles enunciatedin ourDrexelandBethanydecisions, and we thereforefind that the Home is not an institution over which wewould refuse to assert jurisdiction. We therefore findthat it will effectuate the purposes of the Act to assertjurisdiction over the Employer's operations at theHome.'2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of the4 The Board asserts jurisdiction on a plenary basis within the District ofColumbiaM SGinn &Company,114 NLRB 112,The Westchester Corpora-tion,124 NLRB 194,Herbert Harvey, Inc,159 NLRB 254Employer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties have stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time services andmaintenance employees employed by the Em-ployer at its 18th and Douglas Streets, N.E.,Washington, D.C. 20018, location, including leademployees, orderlies, porters, maids, nursing andgeriatrics assistants, licensed practical nurses,and practical nurses, but excluding office clericalemployees, professional employees, dietary em-ployees, kitchen employees, guards and supervi-sors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]